Citation Nr: 9919650	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
trigeminal neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that a rating decision in 1994 denied a claim 
by the veteran of entitlement to service connection for 
trigeminal neuropathy; the veteran was duly notified of the 
decision; he did not file a timely notice of disagreement and 
a timely substantive appeal, and, consequently, the decision 
became final.  In September 1996, the veteran submitted 
additional evidence in an attempt to reopen the claim; the RO 
found that the additional evidence was not new and material, 
and the current appeal ensued.  

In his substantive appeal, received in February 1997, the 
veteran stated, "I am taking Agent Orange tests".  The Board 
finds that the veteran's statement constitutes a claim that 
current trigeminal neuropathy is due to exposure to a 
herbicide agent while the veteran was serving the Republic of 
Vietnam.  That claim is, the Board finds, a new claim, which 
has not previously been presented or adjudicated, and the 
claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A rating decision in March 1994 denied entitlement to 
service connection for trigeminal neuropathy on the basis 
that competent evidence did not show that the veteran had the 
disease in service or that he currently had the disease.  

2.  Additional evidence submitted since March 1994 includes a 
report by a specialist in neurology, dated in 1993, 
reflecting a diagnosis of chronic trigeminal neuropathy.  

3.  There is no competent medical evidence of a nexus between 
current trigeminal neuropathy and any incident or 
manifestation either in service or during the year following 
separation from service.   


CONCLUSIONS OF LAW

1.  A determination by the agency of original jurisdiction in 
March 1994, denying entitlement to service connection for 
trigeminal neuropathy, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).  

2.  Additional evidence submitted since March 1994 is new and 
material, and the claim for service connection for trigeminal 
neuropathy is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  A claim of entitlement to service connection for 
trigeminal neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  An organic disease of the 
nervous system may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new 

and material evidence has been received under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, then, immediately upon reopening the 
veteran's claims, VA must determine whether the claim is well 
grounded, under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the evidence of record at the time of 
the prior final disallowance of service connection for 
trigeminal neuropathy consisted of the veteran's service 
medical records and his application for compensation or 
pension.  The service medical records were entirely negative 
for any complaint, findings, or diagnosis of any neurological 
abnormality.  At an examination for service separation in 
April 1967, the veteran was evaluated as neurologically 
normal.  In his original claim, received in January 1994, he 
stated that the disease for which his claim was made was 
chronic trigeminal neuropathy and that the disease began in 
1993.  He 


stated that he had not received treatment in service or since 
service for trigeminal neuropathy.  

The basis for the RO's denial of the veteran's service 
connection claim in March 1994 was that the claimed 
condition, trigeminal neuropathy, was not shown by the 
evidence of record.  

The additional evidence submitted by the veteran includes the 
report, dated in October 1993, by Gary L. Miller, D.O., a 
neurologist, that the most reliable diagnosis for the 
veteran's head, neck, and facial pain syndrome was chronic 
trigeminal neuropathy.  Dr. Miller did not offer an opinion 
as to the etiology or time of onset of trigeminal neuropathy.  

The new evidence also includes VA outpatient treatment notes.  
In July 1997, at a VA outpatient clinic, a history of 
trigeminal neuralgia was noted.  

The Board finds that the additional medical evidence is new 
and is also probative as to the basis of the prior final 
denial of the claim.  That is, the additional evidence 
demonstrates that the veteran currently has the disability of 
trigeminal neuropathy, which was not shown by his service 
medical records or original claim.  The additional evidence 
is thus new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Winters, 
Elkins, Epps.  

The next step of the analysis is to consider whether the 
claim for service connection for trigeminal neuropathy is 
well grounded on either a direct or presumptive basis.  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a 


nexus or relationship between the inservice injury or disease 
and the current disorder, as established by medical evidence 
or a medical opinion.  Epps.  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his claim for service connection for 
trigeminal neuropathy is not well grounded, because there is 
no competent medical evidence of a nexus between the current 
disability and any incident or manifestation during active 
service or during the one-year presumptive period following 
separation from service.  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because the condition 
was not observed in service, and chronic trigeminal 
neuropathy has not been demonstrated in service and since 
service.  38 U.S.C.A. § 5107(a).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for trigeminal neuropathy "plausible".  
See generally McKnight v. Gober, 131 F.3d. 1483, 1484-5 
(Fed.Cir. 1997).  




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for trigeminal neuropathy 
is reopened.  

The claim for the benefit having been found to be not well 
grounded, service connection for trigeminal neuropathy is 
denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

